           Case 1:19-cr-00808-VEC Document 177 Filed 03/22/21 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 3/19/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 19-CR-808 (VEC)
                 -against-                                    :
                                                              :     ORDER
 SALIFOU CONDE                                                :
                                                              :
                                                              :
                                          Defendant           :
 ------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on March 19, 2021 a teleconference was held regarding Mr. Conde’s bail

conditions;

       IT IS HEREBY ORDERED that: The parties must appear for a hearing in person on

March 23, 2021 at 11:00 a.m. in Courtroom 443. The Court reminds the parties to review the

relevant standing orders regarding courthouse entry and to comply with the requirement to wear

either (i) one disposable mask underneath a cloth mask with the edges of the inner mask pushed

against the face; or (ii) one properly-fitted, FDA-authorized KN95 (or N95) mask. Gaiters,

bandannas, and masks with valves are not permitted.



SO ORDERED.
                                                    _________________________________
Date: March 19, 2021                                      VALERIE CAPRONI
      New York, NY                                      United States District Judge
